EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 13 has been cancelled.
Election/Restrictions
This application is in condition for allowance except for the presence of claim 13 directed to an invention which had been non-elected without traverse.  Accordingly, claim 13 has been cancelled.
Allowable Subject Matter
Claims 1-5, 7-9, 11 and 16-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Seok et al. (US 2018/0248052) teaches a process of forming a perovskite compound film (Abst.) comprising the steps of: depositing CH3NH3PbI3 (i.e. claimed first cation of methyl ammonium, claimed second cation of lead and claimed anion of iodine) onto a first surface (¶ 0497); depositing CH3NH3PbI3 onto a second surface (¶ 0498); combining the first and second surface wherein the two layers are between the two surfaces in a hot press (¶ 0499); and heating the combined surfaces at a temperature of 150˚C under pressure for 10 minutes to form a CH3NH3PbI3 perovskite layer (i.e. claimed MAPbI3) (¶¶ 0497-0501).  Seok also teaches that the components are shielded from external gases (via a vacuum environment) (¶ 0048, e.g.), but fails to teach that combining the substrates creates a temporary gas-tight seal.  
Blizzard et al. (US 8,405,233) teaches a process of laminating substrates to create a laminate of layers wherein the outer regions of the substrates are provided with a sealant that creates a barrier from the outside environment (i.e. claimed gas-tight seal or encapsulation) when the two substrates are combined in order to protect the materials within the laminate from damage (1:40-62).  Blizzard, 
Yu et al. (US 2005/0183767) teaches a process of forming a layer between two substrates by reacting components of said layer and explains, when the substrates are combined to allow for the reaction to occur, it is desirable to form a temporary gas-tight seal (or encapsulation) along the edges of the substrates in order to ensure that reactants do not escape the region where the layer is being formed (¶ 0079).  The tape used in Yu, however, protects the uncoated back of each substrate and does not seal the space in which the coating is formed.  Thus, one of ordinary skill in the art would not have been motivated by Yu to arrive at the claimed invention.
None of the prior art on record, taken individually or in combination, fairly teaches or suggests all the limitations of claims 1 or 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ROBERT A VETERE/               Primary Examiner, Art Unit 1712